Where an injunction had been issued under the act of the district court, staying proceedings against bankrupt in the state courts until the question of final discharge should be determined, and final discharge was granted and motion made to dissolve said injunction, held, that the motion was unnecessary, as the order for the final discharge terminated the injunction.[In the matter of Veeder G. Thomas, a bankrupt.] Motion by creditor to dissolve an injunction after final discharge. On the 25th day of March, A. D. 1869, an injunction was granted by FIELD. District Judge, upon the petition of said bankrupt, restraining a creditor from prosecuting his suit against said Thomas in the state court of New York, until the question of the debtor’s discharge should have been determined. On the 25th day of May, 1869, the said bankrupt received his final discharge in bankruptcy. Upon motion, this day made, to have the said injunction dissolved, it was held that the effect of the final discharge was to terminate the injunction; that no order to show this termination would be necessary. The language of the injunction was in accordance with the statute, and continued in force only until the question of the final discharge could be determined. The bankrupt must hereafter use his discharge as his protection, in cases thereby affected. [Reprinted by permission.]